DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In Claims 5 – 6 and 15 – 16, the recitations “and/or” are interpreted by the Examiner to mean only one of either “and” or “or”. For purposes of examination, each of Claims 5 – 6 and 15 – 16 have been examined considering at least the “or” condition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (United States Patent Application Publication US 2018/0329553 A1), hereinafter referenced as Chiang. 
	Regarding Claim 1, Chiang discloses “A touch control display screen” (Figure 11, Paragraph [0041]), “comprising: a display panel” (Figure 11, Item ‘OEL’ (organic light emitting layer), “wherein the display panel comprises a plurality of protruding photo spacers” (Figure 11, Items ‘SP’ (spacer)), “and a cathode layer” (Figure 11, Item ‘CAD’ (cathode layer), “and the cathode layer covers at least part of the photo spacers” (Figure 11, slashed line portion above each ‘SP’, and Paragraph [0069], Lines 11 – 13), “and a touch control panel” (Paragraph [0069], Line 2 ‘in-cell touch panel’), “wherein the touch control panel is disposed on a side of the display panel and comprises a plurality of touch control electrodes” (Figure 11, plural segmented ‘TE’), “and a plurality of orthographic projections of the touch control electrodes on the touch control panel and a plurality of orthographic projections of the photo spacers on the touch control panel are spaced apart from each other” (Figure 11 (Notice that an orthographic projection of the photo spacer ‘SP’ are space apart from orthographic projections of the plural segmented ‘TE’.)), “wherein the touch control panel comprises a plurality of floating electrodes which are electrically insulated from the touch control panel, a plurality of orthographic projections of the floating electrodes overlap with the orthographic projections of the photo spacers on the touch control panel” (Figure 11, slash line portion of ‘TE’ above photo spacers ‘SP’, and Paragraph [0069], Lines 1 – 10 (Notice that the slash lined portion of ‘TE’ are left in a floating state and have orthographic projections which overlap with orthographic projections of the photo spacers ‘SP’.)),  “the touch control electrodes and 
Regarding Claim 11, Chiang discloses “An electronic device, comprising a touch control display screen” (Figure 11, Paragraph [0041]), “wherein the touch control display screen comprises: a display panel” (Figure 11, Item ‘OEL’ (organic light emitting layer), “wherein the display panel comprises a plurality of protruding photo spacers which are protruded” (Figure 11, Items ‘SP’ (spacer)), “and a cathode layer” (Figure 11, Item ‘CAD’ (cathode layer), “and the cathode layer covers at least part of the photo spacers” (Figure 11, slashed line portion above each ‘SP’, and Paragraph [0069], Lines 11 – 13), “and a touch control panel” (Paragraph [0069], Line 2 ‘in-cell touch panel’), “wherein the touch control panel is disposed on a side of the display panel and comprises a plurality of touch control electrodes” (Figure 11, plural segmented ‘TE’), “and a plurality of orthographic projections of the touch control electrodes on the touch control panel and a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Liu et al. (United States Patent Application Publication US 2017/0010734 A1), hereinafter referenced as Liu.
Regarding Claim 8, Chiang discloses everything claimed as applied above (See Claim 3). In addition, Chiang discloses “wherein a plurality of luminescent [pixels] are disposed on the display panel, the photo spacers are arranged at a plurality of intervals between adjacent luminescent [pixels]” (Figure 11 (Notice that each area of ‘OEL’ separated by photo spacers ‘SP’ form luminescent pixels, where the ‘SP’ spacers are form at regular intervals inbetween.)),  “and the touch control electrodes are a plurality of metal grids formed from a plurality of wires extending along the intervals between adjacent luminescent [pixels]” (Figure 5 (Notice that the grids of ITO of plural TE form conductors or wires that extend along the region of the intervals between adjacent pixel 
In a similar field of endeavor, Liu teaches sub-pixels defined by a pixel defining layer 261, where photo spacers are shown between sub-pixels in Figure 4 (Paragraph [0056], Lines 21 – 25 and Paragraph [0057], Lines 1 – 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sub-pixels” because one having ordinary skill in the art would want to increase resolution.
Regarding Claim 18, Chiang discloses everything claimed as applied above (See Claim 11). In addition, Chiang discloses “wherein a plurality of luminescent [pixels] are disposed on the display panel, the photo spacers are arranged at a plurality of intervals between adjacent luminescent [pixels]” (Figure 11 (Notice that each area of ‘OEL’ separated by photo spacers ‘SP’ form luminescent pixels, where the ‘SP’ spacers are form at regular intervals inbetween.)),  “and the touch control electrodes are a plurality of metal grids formed from a plurality of wires extending along the intervals between adjacent luminescent [pixels]” (Figure 5 (Notice that the grids of ITO of plural TE form conductors or wires that extend along the region of the intervals between adjacent pixel as described above in Figure 11 (i.e. the portions of TE covering ‘SP’ and ‘ISO’.)). Also, Chiang fails to disclose “sub-pixels”. However, Liu teaches sub-pixels defined by a pixel defining layer 261, where photo spacers are shown between sub-pixels in Figure 4 (Paragraph [0056], Lines 21 – 25 and Paragraph [0057], Lines 1 – 4).
.

Allowable Subject Matter
Claims 5 – 7 and 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the Office Action mailed June 24, 2021.

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed September 22, 2021 have been fully considered.
	First, the replacement drawing sheet featuring a corrective label to Figure 1 is accepted by the Examiner.
	Second, the Examiner disagrees that the - - Examiner interpretation of claims 5-6 and 15-16 where “and/or” means only one of either “and” or “or” is incorrect - - (REMARKS, Page 7, Lines 1 – 2 under the “RESPONSE TO CLAIM INTERPRETATION” section). The Examiner disagrees because only one of the “and” condition or “or” condition can be considered at a time, such that - - “element A and element B” [a first instance] and “element A or element B” [a second instance] - - (REMARKS, Pages 7 - 8, Lines 1 - 4 under the “RESPONSE TO CLAIM INTERPRETATION” section) is met. Notice that the Examiner must only meet one condition of the claim with respect to the prior art, 
	Third, although the subject matter of Claim 9 was incorporated into Claim 1 and the subject matter of Claim 19 was incorporated into Claim 11, said subject matter previously in a dependent claim no longer “refer[s] back to and further limit[s] another claim” (35 C.F.R.1.75(c)). Notice that the subject matter of a “first metal pattern” in Claims 1 and 19 is met by Chiang with regard to the “or” condition. The subject matter of Claims 9 and 19 required the Examiner to switch to the “second metal pattern” which is not met by Chiang. However, due to the “or” condition in Claims 1 and 11, the Examiner may now switch back to the “first metal pattern” since no subject matter path remains from cancelled Claims 9 and 19. In other words, the choosing of a subject matter path in dependent Claims 9 and 19 (now cancelled) required the Examiner to consider the “or” condition with respect the “second metal pattern”, but currently no path is dictated in Claims 1 and 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683  
December 30, 2021